
	
		I
		112th CONGRESS
		1st Session
		H. R. 1139
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that tips shall not be subject to income or employment taxes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Tax Free Tips Act of
			 2011.
			(b)Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Tips not subject
			 to income or employment taxes
			(a)In
			 generalSection 102 (relating
			 to gifts and inheritances) is amended by adding at the end the following new
			 subsection:
				
					(d)TipsFor
				purposes of subsection (a), tips shall be treated as property transferred by
				gift.
					.
			(b)Exclusion from
			 social security taxes
				(1)Social security
			 taxes
					(A)Paragraph (12) of section 3121(a) is
			 amended to read as follows:
						
							(12)tips;
							.
					(B)Section 3121 is
			 amended by striking subsection (q) (relating to tips included for both employee
			 and employer taxes).
					(C)Subsection (a) of
			 section 3102 is amended by striking ; and an employer who is furnished
			 by an employee a written statement of tips (received in a calendar month)
			 pursuant to section 6053(a) to which paragraph (12)(B) of section 3121(a) is
			 applicable may deduct an amount equivalent to such tax with respect to such
			 tips from any wages of the employee (exclusive of tips) under his control, even
			 though at the time such statement is furnished the total amount of the tips
			 included in statements furnished to the employer as having been received by the
			 employee in such calendar month in the course of his employment by such
			 employer is less than $20.
					(D)Section 3102 is
			 amended by striking subsection (c) (relating to special rule for tips).
					(E)Subsection (a) of
			 section 3202 is amended by striking the second sentence.
					(2)Tier 1 railroad
			 retirement
					(A)Section 3202 is
			 amended by striking subsection (c).
					(B)Paragraph (3) of section 3231(e) is amended
			 to read as follows:
						
							(3)Solely for purposes of the taxes imposed by
				section 3201 and other provisions of this chapter insofar as they relate to
				such taxes, the term compensation shall not include
				tips.
							.
					(C)Section 3231 is
			 amended by striking subsection (h).
					(c)Exclusion from
			 unemployment compensation taxesSubsection (s) of section 3306 is amended
			 to read as follows:
				
					(s)Tips not treated
				as wagesFor purposes of this
				chapter, the term wages shall not include
				tips.
					.
			(d)Exclusion from
			 wage withholding
				(1)Paragraph (16) of
			 section 3401(a) is amended to read as follows:
					
						(16)tips;
						.
				(2)Section 3401 is
			 amended by striking subsection (f).
				(3)Section 3402 is
			 amended by striking subsection (k).
				(e)Tips
			 definedSubsection (a) of section 7701 (relating to definitions)
			 is amended by adding at the end the following new paragraph:
				
					(51)TipsThe term tips includes any
				gratuity provided to a salaried employee by a customer or client of the
				employer’s
				business.
					.
			(f)Conforming
			 amendments
				(1)Clause (i) of
			 section 32(c)(2)(A) (defining earned income) is amended by striking
			 tips,.
				(2)(A)Section 45B (relating to credit for portion
			 of employer social security taxes paid with respect to employee cash tips) is
			 hereby repealed.
					(B)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 is amended by
			 striking the item relating to section 45B.
				(C)Subsection (b) of
			 section 38 is amended by striking paragraph (11) and by redesignating the
			 succeeding paragraphs accordingly.
				(D)Subsection (c) of section 196 is amended by
			 striking paragraph (8) and by redesignating the succeeding paragraphs
			 accordingly.
				(E)Subsection (m) of
			 section 6501 is amended by striking 45B,.
				(3)Section 220(b)(4)(A) is amended by striking
			 tips,.
				(4)Section 451 is
			 amended by striking subsection (c).
				(5)Section 6001 is
			 amended by striking the last sentence.
				(6)Section 6041 is
			 amended by striking subsection (e).
				(7)Subsection (c) of
			 section 6041A is amended by striking , 6052, or 6053 and
			 inserting or 6052.
				(8)Subsection (a) of
			 section 6051 is amended by striking In the case of tips received by an
			 employee in the course of his employment, the amounts required to be shown by
			 paragraphs (3) and (5) shall include only such tips as are included in
			 statements furnished to the employer pursuant to section
			 6053(a)..
				(9)Section 6053
			 (relating to tip reporting) is hereby repealed.
				(10)The table of
			 sections for subpart C of part III of subchapter A of chapter 61 is amended by
			 striking the item relating to section 6053.
				(11)Section 6652 is
			 amended by striking subsection (b) (relating to failure to report tips).
				(12)Section 6674 (relating to fraudulent
			 statement or failure to furnish statement to employee) is amended by striking
			 or 6053(b) each place it appears.
				(13)Subparagraph (B)
			 of section 6724(d)(1) is amended by striking clause (xvi) and redesignating the
			 succeeding clauses accordingly.
				(14)Paragraph (2) of
			 section 6724(d) is amended by striking subparagraph (X) and redesignating the
			 succeeding subparagraphs accordingly.
				(g)Effective
			 dateThe amendments made by
			 this section shall apply to tips received in calendar months beginning after
			 the date of the enactment of this Act.
			
